Citation Nr: 0942926	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  05-04 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel

INTRODUCTION

The Veteran served on active duty from May 1962 to February 
1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in July 2006.  
That development was completed, and the case has since been 
returned to the Board for appellate review.

A hearing was held on August 3, 3005, in Wichita, Kansas, 
before a Veterans Law Judge, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) (West 2002).  A transcript of the hearing 
testimony is in the claims file.  The Board notes that a 
letter was subsequently sent to the Veteran in September 2009 
informing him that the Veterans Law Judge who had conducted 
the August 2005 hearing was no longer employed by the Board.  
It was also noted that he had a right to another Board 
hearing because the law requires that the Veterans Law Judge 
who conducts a hearing on an appeal must participate in any 
decision made on that appeal. See 38 C.F.R. § 20.707.  
However, the Veteran submitted a response in October 2009 in 
which he indicated that he did not want an additional 
hearing.  Absent any further request from the Veteran, the 
Board finds that his hearing request has been satisfied.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been not shown to have engaged in 
combat with the enemy or to have been a prisoner of war (POW) 
during his period of service.

3.  The Veteran has not been shown to have PTSD that is 
causally or etiologically related to his military service.


CONCLUSION OF LAW

PTSD was not incurred in active service. 38 U.S.C.A. §§ 1110, 
1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
February 2004 prior to the initial decision on the claim in 
October 2004, as well as in July 2006.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the February 2004 and July 2006 letters stated 
that the evidence must show that he had an injury in military 
service or a disease that began in, or was made worse during 
military service, or that there was an event in service that 
caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between 
his current disability and an injury, disease, or event in 
military service.  Additionally, the January 2005 statement 
of the case (SOC) and the August 2009 supplemental statement 
of the case (SSOC) notified the Veteran of the reasons for 
the denial of his application and, in so doing, informed him 
of the evidence that was needed to substantiate his claim.  

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the February 2004 and July 2006 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claim, 
including that VA would request any pertinent records held by 
Federal agencies, such as military records, and VA medical 
records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
February 2004 and July 2006 letters notified the Veteran that 
he must provide enough information about his records so that 
they could be requested from the agency or person that has 
them.  Those letters also requested that he complete and 
return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that he 
would like VA to obtain on his behalf.  In addition, the 
February 2004 and July 2006 letters informed him that it was 
his responsibility to ensure that VA received all requested 
records that are not in the possession of a Federal 
department or agency.   

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the July 2006 letter informed the Veteran that a 
disability rating was assigned when a disability was 
determined to be service-connected and that such a rating 
could be changed if there were changes in his condition.  The 
letter also explained how disability ratings and effective 
dates were determined.  After the notice was provided, the 
claim was readjudicated in an August 2009 SSOC. See Prickett 
v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured 
failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating the claim and notifying claimant 
of such readjudication in the statement of the case).  
Moreover, the Board concludes below that the Veteran is not 
entitled to service connection for PTSD.  Thus, any questions 
as to the disability rating or appropriate effective date to 
be assigned are rendered moot.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service personnel and  
treatment records as well as all available VA treatment 
records are in the claims file and were reviewed by both the 
RO and the Board in connection with his claim.  There is no 
indication that there is additional available evidence to 
substantiate the Veteran's claim that has not been obtained 
and associated with the claims folder

The Veteran was also afforded a VA examination in June 2009 
in connection with his claim for service connection for PTSD.  
To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the June 2009 VA medical 
opinion obtained in this case is adequate, as it is 
predicated on a reading of the service treatment records as 
well as the VA medical records contained in the Veteran's 
claims file.  It considers all of the pertinent evidence of 
record, to include the statements of the appellant, and 
provides a rationale for the opinions stated.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Moreover, as will be discussed below, a VA examination was 
unnecessary to decide the claim for service connection for 
PTSD because such an examination would not provide any more 
information than is already associated with the claims file.  
The Veteran has not been shown to have had a verified in-
service stressor.  The record contains no probative evidence 
that demonstrates otherwise.  Therefore, because there is no 
event, injury, or disease in service to which a current 
disorder could be related, the Board finds that a VA 
examination was unnecessary. 38 C.F.R. § 3.159(c)(4)(i); cf. 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an inservice event, injury, 
or disease).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and a SSOC, which informed them of the laws and 
regulations relevant to the Veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and, credible, 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a prisoner of war (POW) as 
established by official records, including recognized 
military combat citations or other supportive evidence.  If 
the VA determines that the veteran engaged in combat with the 
enemy or was a POW and the alleged stressor is combat or POW 
related, then the veteran's lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required, provided that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with the 
circumstances, conditions or hardships of service."  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 
9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); 
Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, however, the VA 
determines that the veteran did not engage in combat with the 
enemy or was a POW, or that the veteran engaged in combat 
with the enemy or was a POW, but the alleged stressor is not 
combat or POW related, the veteran's lay testimony by itself, 
is insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony.  Cohen v. Brown, 10 Vet. App. 128 
(1997).

Further, 38 C.F.R. § 4.125(a) requires that diagnoses of 
mental disorders conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV) and that if a diagnosis is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror." DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition. Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

On October 29, 2008, VA amended 38 C.F.R. § 3.304(f) to 
eliminate the requirement of evidence corroborating 
occurrence of a claimed in-service stressor in claims in 
which PTSD is diagnosed in service. See 73 Fed. Reg. 64,208.  
If the evidence establishes a diagnosis of PTSD during 
service and the claimed stressor is related to that service, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f)(1).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for PTSD.  At 
the outset, the Board finds that the Veteran did not engage 
in combat with the enemy during active service.  The 
Veteran's duties as verified by available service personnel 
records have not been recognized as combat-related.  In this 
regard, the Veteran's service records list his duty 
assignment as a mechanic accessories and equipment repairman.  
There is no indication that he was assigned to or 
participated in combat duties.  Nor do his available service 
records show that he received any awards or decorations 
indicative of combat service, such as a Bronze Star with V 
Device or Purple Heart.  The Board does acknowledge that the 
Veteran was awarded the Air Force Good Conduct Medal and the 
Vietnam Service Medal.  However, these awards are not 
indicative of combat.  As such, the Board finds that the 
Veteran is not shown to have engaged in combat with the 
enemy.

As the record contains no evidence that the Veteran engaged 
in combat with the enemy during active service, and he did 
not contend, nor has the evidence established that he was a 
POW or diagnosed with PTSD in service, there must be credible 
supporting evidence of record that the alleged stressors 
actually occurred in order to warrant service connection.  
The Veteran has reported several in-service stressors while 
serving with the 51st Field Maintenance Squadron; however, 
these alleged stressors have not been verified.  In this 
regard, the Veteran stated that he served in Vietnam in 1965 
when it was hot and wet and that planes brought dead bodies 
back to Saigon.  He indicated that he had to walk by the 
morgue on the way to the chow hall noting that a lot of the 
blood had been drained from the bodies and that there was a 
very bad smell in the area.  He also claimed that he helped 
load the bodies onto airplanes a couple times.  Although the 
Veteran did not provide any further information, such as 
specific dates or the names of individuals who were killed, 
the RO did attempt to verify this stressor.  However, in 
August 2007, U.S. Army Joint Service Records Research Center 
(JSRRC) indicated that the alleged stressor could not be 
verified.  In particular, it was noted that it was impossible 
to determine who the Veteran knew or what he personally 
witnessed and experienced.  The Veteran has not provided any 
additional information necessary to verify the alleged 
stressor, despite the notice discussed above that informed 
him such information was necessary to substantiate his claim.  
The Veteran has provided nothing more than a general 
assertion so that an attempt at verifying this stressor could 
not be made.  

The Veteran has also asserted that someone placed a bomb 
under a tent floor two weeks after he left.  However, the 
Veteran has not provided any additional details regarding the 
incident.  Moreover, he indicated that he was not even 
present, as he had left two weeks earlier.  Thus, even if 
such an event occurred, it cannot be said that the Veteran 
was exposed to the traumatic event because he was not there 
to experience, witness, or confront it. See DSM-IV at 427-28.  

In addition, the Veteran has claimed that he was working on a 
platform one night near the ammunition dump and that there 
was someone shooting nearby as well as infiltrators in the 
area.  He has not provided any details regarding the event 
other than the fact that he was serving with the 51st Field 
Maintenance Squadron sometime between May and September 1965 
while in Vietnam.  The Veteran's service personnel records 
indicate that he was stationed in Okinawa, Japan, beginning 
in October 1964, but that he was temporarily assigned to Tan 
Son Nhut Air Base in Saigon, Vietnam, for sea support for 
approximately 89 days beginning on August 10, 1965.  

JSRRC performed a search for the period between August 1965 
and September 1965.  A response indicated that an explosive 
charge did damage the Tan Son Nhut terminal on June 15, 1965, 
but there is no indication that the Veteran or his unit was 
stationed at the base at that time.  As previously noted, he 
was stationed in Okinawa, Japan, until August 10, 1965.  
JSRRC also confirmed that an explosive device was detonated 
in Saigon by enemy forces at the Headquarters, Republic of 
Vietnam, National Police Building, which resulted in two 
individuals being wounded in action.  However, there is no 
indication that the Veteran or his unit was serving at that 
particular location, nor has the Veteran made such an 
assertion, as he has instead claimed that there was gunfire 
at the base itself.  Indeed, JSSRC noted that there was no 
documentation of gunfire exchanged during the incident at the 
National Police Building.

Based on the foregoing, VA is unable to verify any of the 
Veteran's claimed in-service stressors, and his lay testimony 
is insufficient, standing alone, to establish service 
connection.  Cohen v. Brown, 10 Vet. App 128, 147 (1997) 
(citing Moreau, 9 Vet. App. at 395).  Thus, because there is 
no verified in-service stressor, the claim for service 
connection for PTSD must be denied.  

The Board does observe that the June 2009 VA examiner 
diagnosed the Veteran with PTSD based on his reported in-
service stressors and that she also assessed him as having 
major depressive disorder related to his military service and 
secondary to his PTSD.  However, these diagnoses as well as 
all previous diagnoses of PTSD documented in his VA medical 
records were based upon unverified in-service stressors.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for PTSD.  Because the preponderance 
of the evidence is against the Veteran's claim, the benefit 
of the doubt provision does not apply.  Accordingly, the 
Board concludes that service connection for PTSD is not 
warranted.


ORDER

Service connection for PTSD is denied.




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


